Citation Nr: 1343333	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  09-03 664	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression however diagnosed.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from August 1981 to August 1984.  This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Service connection for residuals of a right knee injury and PTSD was denied therein.  The Veteran's home RO in Atlanta, Georgia, notified him of these determinations later in June 2007.  He timely appealed both.

In September 2012, the Veteran testified regarding this matter at a hearing held at the Atlanta, Georgia, RO before the undersigned.  The Board recharacterized the PTSD issue as one of an acquired psychiatric disorder, to include all such disorders claimed and diagnosed, in April 2013.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Both issues comprising this matter then were remanded for additional development.

This development has been completed or at least substantially completed with respect to residuals of a right knee injury.  Adjudication of this issue thus may proceed if otherwise in order.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  No potential problems with adjudication are found at this time.  Thus, the following determination for this issue is made based on review of the Veteran's paper claims file and Virtual VA electronic claims file.  It has been recharacterized at this time for the reason apparent within.

With respect to an acquired psychiatric disorder, not all of the additional development directed previously has been at least substantially completed.  The aforementioned review of the claims file further shows that more additional development is needed.  This issue therefore once again is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

FINDING OF FACT

The Veteran did not injure his right knee during service or manifest right knee arthritis within the first year following his separation from service, and his current right knee DJD is not related to his service.


CONCLUSION OF LAW

The criteria for establishing service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.71a, Diagnostic Codes 5003-5010 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits, the Board notes that VA has a duty of notification regarding a claim for VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  VA must provide notice prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notification of how a rating and an effective date will be assigned if service connection is granted also must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged prejudice concerning notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (overturning Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007)).  None is found.  Via a February 2007 letter, the Veteran and his representative were informed of the criteria necessary to establish service connection for a right knee disability, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  The letter also informed them of how VA assigns a rating and effective date if service connection is granted.  It was sent on time prior to the June 2007 rating decision which constituted the initial adjudication.

In addition to the duty to notify, VA has a duty to assist with respect to a claim for VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as implied from the notification that must be provided, a requirement to aid the claimant in the procurement of relevant records.  38 U.S.C.A. §§ 5103A(b-c); 38 C.F.R. §§ 3.159(c)(1-3).  VA also is required to provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service treatment records and service personnel records have been obtained by VA.  VA treatment records have been obtained by VA, the most recent in compliance with the Board's April 2013 remand, as well as submitted by the Veteran.  He has had opportunities to identify pertinent private treatment records.  This includes responding to the aforementioned February 2007 letter and to an April 2007 letter requesting such information.  He did not do so.  Relevant treatment records from one provider were mentioned by him at the September 2012 hearing, but he stated that they had been submitted.  This was not true.  The Board's remand thus directed that he identify all providers of relevant treatment so that their records could be obtained.  A letter requesting such information was sent later in April 2013, but he failed to respond.  In sum, the existence of any outstanding pertinent private treatment records is due to his failure to cooperate in obtaining them.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).

Social Security Administration (SSA) records, in any event, are available and include treatment records from the private provider identified by the Veteran at his hearing.  They are not relevant.  While the SSA records appear incomplete, they must be obtained only when there is a reasonable possibility that they are pertinent.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Diorio v. Nicholson, 20 Vet. App. 193 (2006); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  None of the available SSA records, which are voluminous, discuss the Veteran's right knee.  Indeed, the only time this knee is noted is by the Veteran in an application form.  These forms focus more on his mental health.  A March 2011 VA treatment record finally documents his indication that he ultimately began receiving disability income for mental health.  He did not mention his right knee.  A reasonable possibility, in sum, has not been raised that any missing SSA records are pertinent.

Pursuant to the Board's remand, the Veteran underwent a VA medical examination complete with medical opinion in August 2013. The examiner reviewed the paper claims file, but there is no indication whether or not the electronic claims file was reviewed. To the extent it was not reviewed, it is of no great import. The examiner was aware of the Veteran's pertinent medical history because he recounted such. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008). He was interviewed by the examiner concerning his current symptoms. The examiner performed a physical assessment of him. These actions have provided sufficient detail so that the decision made herein is fully informed. The examination is adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board thus finds that VA's duties to notify and assist have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  It follows that no further notice or assistance is required.  This means that adjudication may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Doing so is fair to him since VA has notified him regarding this matter and has assisted in obtaining evidence with respect to it, in other words.

II.  Service Connection

Service connection means that the facts, shown by evidence, establish that an injury or disease resulting in disability was incurred in service, or if preexisting service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish service connection, there generally must be a current disability, the in-service incurrence or aggravation of an injury or disease, and a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.  Service connection also may be established for any disease diagnosed after separation from service if it was incurred in service.  38 C.F.R. § 3.303(d).

Arthritis is a chronic disease.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  For chronic diseases, service connection may be established through chronicity or continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A chronic disease during service is shown when there is a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  Merely isolated findings are insufficient, as is a diagnosis including the word chronic.  Id.  Subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected unless clearly attributable to intercurrent causes.  Id.; Barr, 21 Vet. App. at 303.  Continuity of symptomatology after service is required if the disease is noted during service but is not chronic, or where a determination that it is chronic is questionable.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology does not mean continuity of treatment.  Savage, 10 Vet. App. at 488.  

If certain requirements are met, service connection is presumed for chronic diseases.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The Veteran must have served 90 days or more during a period of war or after December 31, 1946.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Manifestation of the chronic disease, though not necessarily diagnosis, also must have been to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. §§ 3.307(a)(2-3), (c).  Affirmative evidence rebutting in-service incurrence or aggravation of a chronic disease must be taken into consideration even if the aforementioned requirements are met.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. §§ 3.307(d), 3.309(a).

The Board must identify the evidence it finds to be persuasive and unpersuasive and explain why any favorable evidence is unpersuasive.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence (also known as non-medical evidence) may be discounted in light of inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence regarding any point, the claimant is afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  The claimant thus prevails on that point when the evidence supports the claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Only the most salient and relevant evidence must be discussed, although all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Based on this evidence, it is undisputed that the Veteran currently has a right knee disability.  A current disability exists when there is a disability either at or contemporary to the time the claim is filed or at any time during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed the instant claim in January 2007.  A near contemporaneous VA treatment record dated in December 2006 contains a diagnosis of right knee pain.  Pain, without an underlying problem, does not in and of itself constitute a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Yet an underlying problem exists here.  January 2007 VA treatment records show that X-rays were taken which revealed mild degenerative changes.  June and July 2009 VA treatment records further show that, while X-rays were negative, magnetic resonance imaging revealed a cartilage tear.  Degenerative joint disease (DJD) was diagnosed.  This same diagnosis was made at the August 2013 VA medical examination.

Also undisputed is that the Veteran served more than 90 days after December 31, 1946.  His service spanned approximately three years.  It was all during the early 1980s, after the Vietnam era but before the Persian Gulf War.  38 U.S.C.A. §§ 101(29, 33); 38 C.F.R. §§ 3.2(f, i).  While the Veteran has been diagnosed with DJD, there is no indication that he had arthritis, DJD, or any other condition similar to arthritis to a compensable degree in the year following his separation from service.  Neither the Veteran nor his representative has contended that.  Such a contention by the Veteran, in any event, would be insufficient.  The Veteran is a lay person because he lacks a medical background.  Arthritis generally must be established by X-rays.  38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010.  Therefore, lay persons are not qualified to diagnose it.  No X-rays dated between August 1984 and August 1985 are of record.  There also are no treatment records discussing X-ray findings, whether VA or otherwise, of record dated during that period.  There indeed are no treatment records dated during that period whatsoever.  Accordingly, service connection for arthritis cannot be presumed.

With respect to establishing service connection, service treatment records show that the Veteran's lower extremities were found to be normal at his March 1981 entrance examination.  Nothing suggests that this finding was inaccurate.  The Veteran denied arthritis and trick or locked knee contemporaneous to the examination.  There are no treatment records dated prior to his service.  His right knee is presumed to have been in sound condition when he began his service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  It follows that there was no preexisting right knee injury or disease that could have been aggravated during service.  The question therefore is whether or not there was incurrence of an injury or disease of the right knee during service.

The Veteran does not contend he contracted a disease affecting his right knee during service.  He rather contends that he fell or stepped in a hole, injuring his right knee, during service.  He further contends that he received treatment for this injury.  Lay evidence is competent when it relates that which is personally experienced or observed.  Layno v. Brown, 6. Vet. App. 465 (1994).  The Veteran is competent to recount the aforementioned because such would have been experienced by him personally.  Competent lay evidence may be discounted due to factors such as interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  Here, the Veteran is not credible because several of these factors are significant.

The Veteran's demeanor at the September 2012 hearing did not suggest he was being untruthful.  His recounts there and in various statements of an in-service right knee injury are facially plausible but have not been entirely consistent with one another.  In his claim, he indicated that the injury occurred while he was stationed in Italy in June 1982.  In an April 2013 statement, he indicated that it occurred when he was stationed in Italy in October 1983.  He did not provide any date at his hearing.  He seemingly indicated at the August 2013 VA medical examination that the date was sometime in 1984.  The June 1982 date is inherently incredible, though the October 1983 date and a date in 1984 are not, because service personnel records establish that he was in Italy from June 1983 to July 1984.

More importantly, the Veteran's recounts are not consistent with the other evidence.  Service treatment records do not include a separation examination.  The Veteran testified at the September 2012 hearing that he believed he had such an examination during which he mentioned his knee.  However, he did not provide any details.  There is no indication that the service treatment records are incomplete.  Indeed, they are dated as late as July 1984.  They do not reference any right knee injury dated in October 1983, at any other time during the Veteran's service in Italy to include in 1984, or during his service at all.  At least some reference would be expected had he experienced right knee symptoms given that these records show that he sought treatment for other, to include musculoskeletal, symptoms.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  In other words, he was not the type to that did not seek treatment for symptoms.

The Veteran is obviously self-interested in this decision.  A favorable decision would raise the potential of compensation being paid to him.  His desire for compensation is patent.  VA treatment records indeed show that his finances are strained, as he lives on disability income, carries debt, and has at least on occasion been homeless.  It follows that he has ample motivation to recount an in-service right knee injury even if such did not occur.  His credibility was deemed problematic with respect to reporting one of his in-service stressors for a psychiatric disorder in the Board's April 2013 remand.  His credibility further was deemed a glaring problem upon VA psychiatric examination in October 2013 for this disorder due to numerous reporting contradictions.  This suggests a pattern of fabrication.

Neither chronicity nor continuity of symptomatology can be established without at least some manifestation of a right knee problem during service.  Since there is none here, that leaves for consideration only whether or not there is a relationship between the Veteran's current right knee disability and his service.  Such a relationship cannot exist, however, absent a right knee injury during service.  Even if an in-service right knee injury during service did exist, however, a relationship to his current right knee disability still is not established.

It is clear that he believes there is a relationship between a right knee injury during service, which it is reiterated is being presumed for the sake of argument, and his current right knee DJD.  Lay evidence sometimes can be sufficient to prove nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  However, the question of whether there exists a relationship to service in this case falls outside the province of a lay person.  It is a medical question.  Of import in this regard are the complexities of the musculoskeletal system in general, the numerous causes of right knee disabilities specifically, and the number of years that have passed since the Veteran's service.  Only those with a medical background are competent where the determinative issue is medical.  Jones v. West, 12 Vet. App. 460 (1999).  Therefore, the Veteran is not competent to render an opinion that there exists a relationship between his current right knee DJD and his service.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lacking competence, the credibility of those assertions need not be addressed.

At the recent hearing, the Veteran testified that his doctor believes his right knee DJD is related to his service but did not name this physician or provide details as to what the doctor actually said to the Veteran.  A lay person's account of what a medical professional purportedly told him is not medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  No private medical opinions concerning nexus are of record.  One VA opinion concerning nexus is of record.  The August 2013 VA examiner opined that the Veteran's right knee DJD is less likely than not related to his a right knee injury during service.  

A medical opinion may be discounted due to factors such as the qualifications and expertise of the individual rendering the opinion, the scope of the assessment, review of pertinent evidence, the accuracy of the factual premises underlying the opinion, the rationale provided for it, and degree of certainty in it.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Ardison v. Brown, 6 Vet. App. 405 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  None of these factors are significant with respect to the August 2013 VA examiner's negative opinion.  Rather, it is very persuasive evidence.

The aforementioned examiner identified herself as a certified physician assistant.  Her qualifications and expertise have not been challenged by the Veteran or his representative, and therefore she is presumed competent.  Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Cox v. Nicholson, 20 Vet. App. 563 (2007); Hilkert v. West, 12 Vet. App. 145 (1999).  That at least the paper claims file was reviewed by her and that she interviewed the Veteran regarding his medical history, as well as his current symptoms, is reiterated.  There is no indication of any deficiency with the scope of the examiner's assessment of the Veteran.  She used unequivocal language in expressing her opinion.

The examiner's rationale for her negative opinion was twofold.  First, she noted that DJD of the knees can be progressive with wear and tear, which the Veteran had in light of his many years working as a surgical technician.  It was indicated that this position required many hours of standing daily.  There is no indication of any reason to doubt the accuracy of this factual premise.  Second, the examiner noted that there is no evidence of a right knee problem from the Veteran's separation in August 1984 until many years thereafter.  1998 was cited, presumably because the Veteran reported surgery then, but there is no actual record concerning a right knee problem until December 2006.  This factual premise, like the first, is accurate.

On this topic, a lay report cannot be discounted merely because there is no supporting contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The absence of treatment records therefore does not in and of itself find a Veteran's statements of persistent symptoms lacking in credibility.  However, this absence along with other factors may lead to such a finding.  The Veteran is competent to report persistent right knee symptoms for the same reason he previously was found competent to report an in-service right knee injury.  He is not credible in making this report because some of the same factors for discounting a lay report that were significant previously with respect to an in-service injury also are significant here.  Particularly notable are his self-interest, desire for monetary gain, and pattern of fabrication.  It accordingly is not found that the Veteran had persistent right knee symptoms since service.  When he first manifested such symptoms is unknown given the absence of treatment records dated for a number of years following his separation from service.  Of import, however, is that a significant period of time without manifestation of pertinent symptoms weighs against service connection.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The preponderance of the evidence is against service connection for a right knee disability for each of the foregoing reasons.  There is no benefit of the doubt to afford to the Veteran.  He thus must denied the aforementioned benefit sought.


ORDER

Service connection for a right knee disability is denied.


REMAND

While the Board regrets the delay entailed by another remand, adjudication of the Veteran's psychiatric disorder claim cannot proceed at this time.  Additional development is needed to ensure that he is afforded every possible consideration.  VA's duty to assist him in substantiating the benefit claimed indeed is reiterated.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

I.  Records

Compliance with the duty to assist requires that VA make reasonable efforts to assist in the procurement of relevant records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  Reasonable efforts with respect to records in government custody consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  When the existence of records that are not in the government custody is discovered, the claimant must be requested to either submit them to VA or provide enough information to identify and locate them along with an authorization for their release to VA.  38 C.F.R. §§ 3.159(c)(1), (e)(2).  If information and authorization is provided, reasonable efforts consist of an initial request and one or more follow-up requests if necessary.  38 C.F.R. § 3.159(c)(1).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).

The Veteran's VA psychiatric treatment records dated into March 2013 are available.  It is inferred that there may be pertinent VA treatment records dated from March 2013 to present.  They have not been requested by VA yet.  A request or requests for them must be made, all the more so since VA has constructive notice of them.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran and his representative must be notified if the request or requests are unsuccessful.

As noted above, apparently incomplete SSA records focusing on the Veteran's mental health are available.  The indication in the March 2011 VA treatment record that he ultimately began receiving disability income for mental health indeed strongly suggests that a disability determination was made.  Yet none is contained in the available SSA records.  It is unclear whether these records were obtained through VA's efforts or through submission by the Veteran or his representative.  Regardless, VA is responsible for requesting complete SSA records since there is not just a reasonable but a significant possibility that they are pertinent.  Golz, 590 F.3d at 1317; Moore, 555 F.3d at 1369; Diorio, 20 Vet. App. 193; Murincsak, 2 Vet. App. at 363.  Requests for his SSA records therefore must be made by VA, with notification to the Veteran and his representative if they are not successful.

It additionally was noted above that there are outstanding private treatment records pertinent to the Veteran's right knee which have not been obtained because of his failure to cooperate in this regard.  The same is true for his mental health.  Specifically, treatment records from Albany Mental Health, Dougherty County Mental Health, Phoebe Putney Memorial Hospital, and Dr. F.J. have been mentioned.  His statement at the September 2012 hearing that some of these records had been submitted by him is incorrect.  The Veteran has had many but not taken advantage of any opportunities, to include responding to a letter sent in compliance with the Board's April 2013 remand, to either submit them or provide enough information to identify and locate them along with authorization for their release to VA.  VA accordingly is not obligated to do anything more to obtain them.  However, one more chance will be provided to the Veteran to do the aforementioned since a remand is necessary for other reasons.  If he opts to provide information along with authorization, an initial request for the applicable private treatment records must be made.  Follow-up requests as well as notification to him and his representative if they are unsuccessful also must be made as necessary.

II.  Stressor Corroboration

In April 2013, the Board found that the Veteran should be afforded the opportunity to supply details of his claimed in-service stressor of helicopters almost crashing on top of his truck on a night mission.  A request for corroboration was to be made to the Joint Service Records Research Center (JSRRC) if he did so.  The Veteran submitted a statement in April 2013 specifying as he previously had that the incident occurred when he was stationed at Fort Campbell, Kentucky.  He did not provide a timeframe, though he previously recounted that the incident was in 1982.  Thus, the JSRRC was requested in May 2013 to attempt to verify whether helicopters almost crashed on top of a truck anytime in 1982 at Fort Campbell, Kentucky.  Yet the June 2013 response concerned 1981 instead of 1982.  It indeed was indicated that 1981 records for the Veteran's unit while at Fort Campbell, Kentucky, could not be located.  Another request to the JSRRC highlighting that the claimed in-service stressor occurred in 1982 instead of 1981 therefore is required.

III.  Medical Examination and Opinion

Any VA medical examination or opinion obtained pursuant to the duty to assist in conjunction with a service connection claim must be adequate.  Barr, 21 Vet. App. at 303.  A VA medical examination or VA medical opinion is adequate when it allows for fully informed adjudication.  Id.  Consideration thus must be given to the Veteran's entire medical history.  Stefl, 21 Vet. App. at 120; Ardison, 6 Vet. App. at 405.  The rationale for a VA medical opinion must be inclusive of all applicable theories of entitlement.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  

Pursuant to the Board's April 2013 remand, the Veteran underwent a VA examination complete with medical opinion in October 2013.  He was diagnosed with a depressive disorder not otherwise specified (NOS), rather than PTSD.  However, the aforementioned stressor of helicopters almost crashing into his truck on a night mission indeed was not referenced.  This opinion also did not discuss whether the Veteran's acquired psychiatric disability is related to his service other than through a claimed in-service stressor.  In this regard, it is notable that this disability first could have manifested during his service even if unrelated to a specific incident therein.  A clarifying VA medical opinion at the least, and a new VA medical examination complete with such medical opinion if deemed necessary, thus must be obtained.  

Given the above, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain VA treatment records regarding the Veteran dated from March 2013 to present.  Associate all records received with the paper or electronic claims file.

2.  Make as many requests as necessary to obtain complete SSA records, including all disability determinations as well as the evidence upon which such was based, regarding the Veteran.  Associate all records received with the paper or electronic claims file.

3.  Also ask the Veteran either to submit his mental health treatment records from Albany Mental Health, Dougherty County Mental Health, Phoebe Putney Memorial Hospital, and Dr. F.J. or to provide enough information to identify and locate them along with an authorization for their release to VA.  If he provides the information and authorization, make an initial request for the records with a follow-up request or requests as necessary.  Associate all records received with the paper or electronic claims file.

4.  If requested treatment records, whether SSA, VA, or private, ultimately are not received or are received but are incomplete, next notify the Veteran and his representative pursuant to established procedure.

5.  Then request that the JSRRC again attempt to verify the Veteran's claimed in-service stressor of helicopters almost crashing into his truck on a night mission while stationed at Fort Campbell, Kentucky.  Stress that this incident occurred in 1982 rather than 1981.  Associate all responses received with the paper or electronic claims file.

6.  After completion of all of the above, arrange for the examiner who conducted the Veteran's October 2013 VA psychiatric examination to clarify the opinion provided at that time.  The examiner shall review the paper and electronic claims files, documenting such in a report to be placed in one of these files.  If deemed necessary, the examiner also may arrange for the Veteran to have another examination so he can be reinterviewed and reassessed.  The examiner then shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's acquired psychiatric disability is related to his in-service stressor of helicopters almost crashing into his truck on a night mission (provided that this stressor is verified) or is otherwise related to his service to include first manifesting therein.

The examiner should provide a clear and complete rationale for the opinion, including a discussion of the medical principles pertinent to the medical and lay evidence of record.  Continuity of symptomatology as documented by the evidence and reported by the Veteran shall be taken into account.  If an opinion cannot be provided without resort to speculation, the rationale shall discuss whether this is due to a lack of the appropriate qualifications, the need for more information, the limits of current medical knowledge, the inability to select the cause among multiple potential causes, the inability to obtain needed information, or some other reason.  A citation for or copy of any medical literature referenced shall be provided.

7.  Finally, readjudicate the Veteran's entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression however diagnosed.  If the determination made is favorable to him, furnish him and his representative with a rating decision.  If the determination made is unfavorable to him, furnish him and his representative with a supplemental statement of the case (SSOC).  Then allow them the requisite time period to respond before processing the aforementioned issue for return to the Board.  Place a copy of the rating decision or SSOC in the paper or electronic claims file.

No action is required of the Veteran until he is notified by the RO or AMC.  However, he is advised that he is obligated to cooperate with VA in ensuring that the duty to assist is satisfied.  Kowalski, 19 Vet. App. at 171; Wood, 1 Vet. App. at 190.  His failure to report for a scheduled VA medical examination, for example, may result in denial of the benefit(s) sought.  38 C.F.R. § 3.655 (2013).  He also is advised that he has the right to submit additional evidence and argument concerning the remanded issue of this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The action directed herein must be undertaken promptly.  The law indeed requires that all issues remanded by the Board or by the United States Court of Appeals for Veterans Claims be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


